Citation Nr: 1453836	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-39 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to February 1969.  He served within the Republic of Vietnam from October 1968 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file. 

In April 2014, the claim was remanded to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining an addendum opinion from the physician who performed an earlier November 2011 VA examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has recharacterized the issue on appeal to more broadly encompass entitlement to service connection for a cardiovascular disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). 

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides while on active duty in Vietnam.

2.  The Veteran did not have a cardiovascular disorder during service, did not manifest a cardiovascular disorder within one year of separation from service, and his current congenital aortic valve defect was not subject to a superimposed injury or disease during active duty, to include as a result of herbicide exposure, with resultant permanent and additional disability.


CONCLUSION OF LAW

The criteria to establish service connection for a heart disorder are not been met. 
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, is no longer applicable.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in September 2008, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.  

VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service VA and private treatment records.  Additionally, the claims file contains the Veteran's written statements in support of his claim, as well as a transcript of the hearing before the Board.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The Veteran was afforded a VA examination in November 2011.  The examiner reviewed the evidence, obtained a history of symptomatology and treatment from the Veteran, and performed a comprehensive examination, along with a review of diagnostic test results.  Although in noting that the Veteran did not have ischemic heart disease,  the examiner failed to address the Veteran's current cardiovascular disorder, this information was discussed by the same examiner in an April 2014 addendum.  As a whole, the reports are adequate because they are factually informed, medically competent and responsive to the issue.


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Service connection is also available for a preexisting condition, provided it was aggravated during service beyond the course of its natural progression.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2014); 38 C.F.R. § 3.306 (2014).  Under VA regulations, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2014).  Only such conditions as are recorded in examination reports are considered as noted at enlistment.  38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  However, aggravation may not be conceded where, on the basis of all of the evidence of record, the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Congenital or developmental defects automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. 
§§ 3.303(c), 4.9.  Service connection generally may not be granted for congenital or developmental defects, as they are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  However, VA General Counsel has held that service connection may be warranted for congenital diseases that are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990).  A "defect" is a structural or inherent abnormality or condition, which is more or less stationary in nature.  A "disease" may be defined as any deviation from, or interruption of, the normal structure or function of any part, organ or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology and prognosis may be known or unknown.  Id.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).

These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed above shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Joint Services Records and Research Center has confirmed that the Veteran served in the Republic of Vietnam from October 1968 to February 1969.  He is therefore presumed to have been exposed to herbicides, such as Agent Orange. 

However, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

As aortic valvular disease is not a disease for which presumptive service connection based on herbicide exposure is warranted, the Veteran may not establish entitlement to service connection for this disorder on a presumptive basis. However, a claimant is not precluded from establishing service connection for a disease alleged to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir 1994).  

The Veteran's service treatment records reveal that he was not diagnosed with or  treated for a cardiovascular disorder during service.  His March 1969 service separation examination is negative for a cardiovascular condition; on the accompanying medical history report, the Veteran denied ever having experiencing a pounding heart, pain/pressure in the chest, or shortness of breath.   

Although the Veteran stated on his application for benefits that he had a heart disorder that began in the 1970's, the first evidence of record showing a diagnosis of a cardiovascular disorder is dated in April 1996, when the Veteran was hospitalized at VA for complaints of transient loss of vision and hypertension.  Arterial Doppler studies showed severe carotid artery stenosis.  After clinical testing, the examiner reported that abnormalities in collateral blood vessels was more likely a congenital disorder.
 
In September 1999, the Veteran underwent aortic valve replacement for a severely stenotic bicuspid aortic valve, complicated by complete heart block, which required placement of a permanent pacemaker.  Subsequent VA treatment records show continuing treatment, including routine evaluations of the pacemaker.

In November 2011, the Veteran underwent a VA examination.  Although the VA examiner noted that the Veteran did not have ischemic heart disease or congestive heart failure, he did not provide nexus opinion.  In April 2014, the claims file was returned to the same VA examiner, who discussed the Veteran's September 1999 aortic valve replacement and implantation of a pacemaker, noting that the Veteran had done well clinically since that time.  Significantly, he stated that the Veteran had been born with a bicuspid (two leaflets instead of three) aortic valve, i.e., a congenital defect.  He noted that the Veteran's service treatment records showed no evidence of a compromising valve condition in service that had been aggravated by service, adding that, typical of the natural history of the condition, the Veteran had developed symptoms in middle age when the valve became severely stenotic.  He further stated that there is no evidence that Agent Orange accelerates this condition.  He concluded that the Veteran's disorder, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  

The competent and probative evidence is against granting the Veteran's claim of entitlement to service connection for a cardiovascular disorder, to include as secondary to herbicide exposure.  The Veteran's aortic valve disorder has been diagnosed as a congenital defect - a per se indication that he was not in sound physical condition at the time he entered active duty and as noted above, a congenital defect is generally not a condition for which service connection may be granted, inasmuch as it is deemed to have preceded any period of military service.  See 38 C.F.R. § 3.303(c).  The presumption of soundness does not apply.  Although service connection is possible for a congenital defect if there is evidence of additional disability due to aggravation of the congenital defect by superimposed disease or injury during service, the VA examiner found that the Veteran's congenital defect was not subject to a superimposed disease or injury that was productive of aggravation.   

In addition to the medical evidence, the Board has also considered the Veteran's contention that his aortic valve disorder is the result of exposure to Agent Orange.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), a complex cardiovascular disorder, such as aortic valve deficiency, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board places greater probative weight on the opinion of the VA examiner, a competent, experienced medical professional, than on the Veteran's lay statements as to nexus.
 
The preponderance of the evidence is against the claim and the appeal is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a cardiovascular disorder, to include as the result of herbicide exposure, is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


